PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
JAMES, ANISA DENEEN MOSELY 

:
Application No.: 14/585,816

:	DECISISON ON PETITION
Filed:  December 30, 2014
Attorney Docket No.:  AJ012014P (202904-010200) 


:




This is a decision on the petition filed August 15, 2022, which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely corrected drawings on or before June 20, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed March 18, 2022.  Accordingly, the date of abandonment of this application is June 21, 2022.  A Notice of Abandonment was mailed July 06, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply of the corrected drawings submitted March 11, 2022, (see: applicant-initiated interview summary dated August 12, 2022); (2) the petition fee of $525.00; and (3) the required statement of unintentional delay have been received.

Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b). As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a). Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

 
/Dale A. Hall/Paralegal Specialist, OPET